DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-11 and 13-19 are objected to because of the following informalities:  
In claims 2-11, line 1, “A” should read --The--.
In claims 13-19, line 1, “A” should read --The--.
         Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A method for monitoring stress in subsea wellhead assembly, the method comprising: 
providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing; 
fitting one or more strain gauges to each of the conductor and surface casing; 
gathering strain data from the strain gauges over a period of time; 
monitoring the data over the period of time to model stresses on the wellhead assembly; and 
determine the number and magnitude of stress cycles of the wellhead assembly over the period of time; and 
using the modeled stresses, to: 
i) assess the risk or amount of over-stressing of the wellhead assembly or parts thereof, ii) assess the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time; or iii) assess both the risk or amount of over-stressing of the wellhead assembly and the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time.  
The bolded abstract idea is a mental process. The limitation of “monitoring the data over the period of time to model stresses on the wellhead assembly,” “determine the number and magnitude of stress cycles of the wellhead assembly over the period of time,” and “assess the risk or amount of over-stressing of the wellhead assembly or parts thereof, ii) assess the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time; or iii) assess both the risk or amount of over-stressing of the wellhead assembly and the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “monitoring the data over the period of time to model stresses on the wellhead assembly” in the context of this claim may encompass observing the data over the period of time to stresses on the wellhead assembly. For example, “determine the number and magnitude of stress cycles of the wellhead assembly over the period of time” in the context of this claim may encompass observing the number and magnitude of stress cycles regarding the wellhead assembly over the period of time.  For example, “assess the risk or amount of over-stressing of the wellhead assembly or parts thereof, ii) assess the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time; or iii) assess both the risk or amount of over-stressing of the wellhead assembly and the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time” in the context of this claim may encompass evaluating (i) the risk or amount of over-stressing, (ii) the risk of accumulated fatigue failure, and (iii) both the risk or amount of over-stressing of the wellhead assembly and the risk of accumulated fatigue failure regarding the wellhead assembly or parts thereof. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong 2
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computer to perform monitoring, determining and assessing steps. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the wellhead, associated tubing, conductor and surface casing are additional elements. The additional elements of wellhead, associated tubing, conductor and surface casing are recited at a high-level of generality (MPEP 2016.04(a)(2)). Further, note that the limitation of “providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing,” “fitting one or more strain gauges to each of the conductor and surface casing,” and “gathering strain data from the strain gauges over a period of time” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Regarding claim 2
The one or more additional strain gauges, wellhead housing, conductor, or casing are additional elements.  The additional elements of one or more additional strain gauges, wellhead housing, conductor, or casing are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 3
The one or more strain gauges are additional elements.  The additional elements of one or more strain gauges are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 4
The at least one strain gauges is additional elements.  The additional elements of at least one strain gauges is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 5
The non-intrusive data transmission system is additional element.  The non-intrusive data transmission system is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 6
The data receiving unit is additional elements.  The additional element of data receiving unit is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 7
The non-intrusive data transmission system including electric batteries, induction, or a combination of batteries and induction is additional elements.  The non-intrusive data transmission system is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 8
The riser and  blowout preventer (BOP) are additional elements.  The additional elements of riser and blowout preventer (BOP) are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 9
The limitation of “gathering data during a drilling, completion, stimulation, or workover operation” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Regarding claim 10
The riser, wellhead, and a jack up rig floating rig, drilling rig, or other structure  are additional elements.  The additional elements of riser, wellhead, and a jack up rig floating rig, drilling rig, or other structure are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform monitoring, determining, and assessing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Dependent claims 2-11 are likewise also not patent eligible.  The limitations of claims 11 are also directed to the mental processes. The limitations of claim 2-8 and 10 are directed to the additional elements that are recited at the high-level of generality. The limitation of claim 9 is directed to the insignificant extra-solution activity.  Therefore,  there are no additional elements in claims 2-11 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrilleaux et al. (US 2018/0106140 A1, hereinafter referred to as “Barrilleaux”) (cited in IDS dated October 5, 2021).
Regarding claim 12, Barrilleaux discloses a subsea wellhead assembly (Fig. 1, item 10 installed on a seafloor (Fig. 1, item 13) or in a template structure (Fig. 4, item 131), the assembly including a conductor housing, conductor (Fig. 1, item 60), wellhead (Fig. 1, item 40), and surface casing, the subsea wellhead assembly further including: one or more strain gauges (Figs. 2-3, item 128) attached to each of the conductor and surface casing (para. [0037]; para. [0055]: see claim 1 above); a data transmission system to transmit data from strain gauges (para. [0051]-[0052]: see claim 5 above); and a data receiving unit adjacent the wellhead arranged to receive data from one or more of the strain gauges (para. [0051]; para. [0053]: see claim 6 above) and to either (i) transmit the data to the surface or (ii) store the data in a data storage facility from which it is downloadable (para. [0059]; para. [0066]: see claim 1 above).  
Regarding claim 13, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that one or more additional strain gauges are fitted adjacent or immediately below the top of the wellhead assembly, wellhead, conductor housing, casing, or a combination thereof (para. [0037]: see claim 2 above).  
Regarding claim 14, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that at least one strain gauge (Figs. 2-3, item 128) is fitted to a further tubing string inside the surface casing (para. [0009]: some embodiments disclosed herein are directed to a conductor for use in oil and gas wells. In an embodiment, the conductor includes a tubular member with a radially outer surface, and a sensor assembly. The sensor assembly includes a strain sensor coupled to the outer surface).  
Regarding claim 15, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that a riser or blowout preventer (BOP) is connected to the wellhead (para. [0032]: see claim 8 above).  
Regarding claim 16, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that a riser is connected between the wellhead and a jack up rig, floating rig, drilling rig, or other structure (para. [0030]: see claim 10 above).  
Regarding claim 18, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that the non-intrusive data transmission system is powered by electric batteries, induction, or a combination of batteries and induction (para. [0065]: see claim 7 above).  
Regarding claim 19, Barrilleaux discloses all the limitation of claim 12, in addition, Barrilleaux discloses that said non-intrusive data transmission system transmits data by radio, magnetic, electromagnetic, induction or acoustic transmission, such that no wire passes through any well tubing or seal (para. [0051]-[0052]: see claim 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrilleaux et al. (US 2018/0106140 A1, hereinafter referred to as “Barrilleaux”) in view of Norris et al. (US 2017/0114625 A1, hereinafter referred to as “Norris”).
Regarding claim 1, Barrilleaux teaches a method for monitoring stress in subsea wellhead assembly, the method comprising: providing a subsea wellhead assembly comprising a wellhead (Fig. 1, item 40) and associated tubing, the associated tubing (Fig. 1, item 60d) including a conductor (Fig. 1, item 60) and a surface casing; fitting one or more strain gauges (Figs. 2-3, item 128) to each of the conductor (Fig. 1, item 60)  and surface casing (Fig. 1 exhibits surface casing within the wellbore) (para. [0037]: sensor assembly 128 includes a strain sensor 130 directly secured to radially outer surface 60c with an adhesive 132, a first or inner coating 134 disposed over and encasing sensor 130, and a second or outer coating 136 disposed over and encasing inner coating 134 and sensor 130; para. [0055]: while embodiments disclosed herein have focused on the measurement of strain on the outermost conductor tubular (e.g., conductor 60), it should be appreciated that other embodiments can also be utilized to measure and monitor the strain on other tubulars, such as, for example, other casing or conductor tubulars disposed within the outermost conductor of an oil and gas well); gathering strain data from the strain gauges over a period of time (para. [0066]: measurements or data may be generated by sensors 130 either automatically based on a set and predetermined time period (e.g., every minute, hour, day, week, etc.).

    PNG
    media_image1.png
    757
    771
    media_image1.png
    Greyscale

Annotated Figure II (based on Fig. 1 in the teaching of Barrilleaux) 
    PNG
    media_image2.png
    637
    783
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 2 in the teaching of Barrilleaux)


    PNG
    media_image3.png
    431
    603
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 3 in the teaching of Barrilleaux)

Barrilleaux does not specifically teach monitoring the data over the period of time to model stresses on the wellhead assembly. 
However, Norris teaches monitoring the data over the period of time to model stresses on the wellhead assembly (para. [0049]: the stress-life and the strain-life may comprise models based on fatigue crack initiation. In alternative embodiments, a fatigue crack growth model in addition to and/or instead of a crack initiation model may be used to obtain a whole fatigue life estimate for the pumping system 200) and determine the number and magnitude of stress cycles of the wellhead assembly over the period of time (para. [0052]: the example output 500 comprises a recorded history of microstrain of a shaft such as shaft 206 over a period of time. The example output 500 shows that the cyclic strains generally associated with the envelope 502 are relatively low in magnitude and consistent in frequency. The example output 500 also shows that the cyclic strains generally associated with the envelope 504 are relatively much greater than the strains of the envelope 502); and using the modeled stresses, to: i) assess the risk or amount of over-stressing of the wellhead assembly or parts thereof, ii) assess the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time (para. [0059]: referring now to FIG. 7, a flowchart of a method 700 of operating a service life monitoring system such as service life monitoring system 300 is shown. The method 700 begins at block 702 by calculating an approximation of an endurance limit of the material of a component of a pumping system such as a shaft 206; para. [0066]: the method 700 continues at block 714 by comparing the previously established threshold number of cycles and/or equivalent cycles to the number of cycles and/or equivalent cycles the pumping system component has endured. In some embodiments, when the number of cycles and/or equivalent cycles meets and/or exceeds the established threshold number of cycles and/or equivalent cycles, the service life monitoring system may take an action); or iii) assess both the risk or amount of over-stressing of the wellhead assembly and the risk of accumulated fatigue failure of the wellhead assembly or parts thereof at a given time (para. [0059]; para. [0066]:see claim above; para. [0080]: implementation of block 804 yields the strain time history graph of FIG. 12 and the strain spectrum graph of FIG. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring the data over the period of time to model stresses such as is described in Norris into Barrilleaux, in order to measure a strain of the rotatable component and a strain monitor controller configured to receive the strain of the rotatable component (para. [0014]).
Regarding claim 2, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches that one or more additional strain gauges (Figs. 2-3, item 128) are fitted adjacent or immediately below the top of the wellhead housing, conductor, or casing (para. [0037]: sensor assembly 128 includes a strain sensor 130 directly secured to radially outer surface 60c with an adhesive 132, a first or inner coating 134 disposed over and encasing sensor 130, and a second or outer coating 136 disposed over and encasing inner coating 134 and sensor 130).  
Regarding claim 3, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches that one or more strain gauges (Fig. 2-3, item 128) are fitted between 5m above seafloor level and 30m below seafloor (para. [0034]: as shown in FIG. 2, rows 122a, 122b, 122c are all disposed above the sea floor 13 whereas row 122d is disposed below the sea floor 13. However, in general, any desired number of rows of sensor assemblies 128 can be provided above and below the sea floor 13. For example, in some embodiments, the three axially lowermost rows 122b, 122c, 122d are disposed below the sea floor 13, and in other embodiments, all of the rows 122a, 122b, 122c, 122d are disposed below the sea floor 1).  Although Barrilleaux does not explicitly teach that one or more strain gauges are fitted between 5m above seafloor level and 30m below seafloor, Barrilleaux teaches that sensors including strain gauges are deployed above or below the sea floor. Therefore, the deployment of one or more stain gauges such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Barrilleaux to apply the above features in order to monitor the strain of wellhead assembly.
Regarding claim 4, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches that at least one strain gauge is fitted to a further tubing string inside the surface casing (para. [009]: some embodiments disclosed herein are directed to a conductor for use in oil and gas wells. In an embodiment, the conductor includes a tubular member with a radially outer surface, and a sensor assembly. The sensor assembly includes a strain sensor coupled to the outer surface).  
Regarding claim 5, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches further comprising a non-intrusive data transmission system to transmit data from strain gauges by radio, magnetic, electromagnetic, induction, or acoustic, such that no wire passes through any well tubing or seal (para. [0051]: communication unit 150 is configured to receive data from each of the sensors 130, 131 within sensor array 120 (e.g., strain measurements, temperature measurements, etc.) during drilling and/or production operations, and transmit that received data to a remote surface location; para. [0052]: transmitter 152 is configured to both transmit and receive wireless signals (e.g., signals 160) during operation, and thus, communication unit 150 is configured to send and receive signals to and from both sensor array 120 and the remote surface location (e.g., platform 20)).  Although Barrilleaux does not explicitly teach the transmitting by radio, magnetic electromagnetic, induction, or acoustic such that no wire passes through any well tubing or seal, Barrilleaux teaches that communication unit is configured to send and receive signals to and from both sensor array and the remote surface location through wireless signals during operation. Therefore, the transmission system such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Barrilleaux to apply the above features in order to monitor the strain of wellhead assembly without wire passes.
Regarding claim 6, Barrilleaux in view of Norris teaches all the limitation of claim 5, in addition, Barrilleaux teaches that a data receiving unit is mounted on or adjacent to the wellhead, receives data from one or more of the strain gauges, and either (i) transmits the data to the surface or (ii) stores the data in a data storage facility from which it is periodically downloaded (para. [0051] see claim above; para. [0053]: communication unit 150 is configured to receive raw data from sensors 130, 131 (e.g., electrical resistance, voltage, impedance, etc. readings from sensors 130, 131), calculate the resulting strain, temperature measurements, respectively, from the raw data, and then communicate the strain, temperature measurements to the remote location. Accordingly, communication unit 150 includes a processor configured to execute software stored on a memory).  
Regarding claim 7, Barrilleaux in view of Norris teaches all the limitation of claim 5, in addition, Barrilleaux teaches including powering the non-intrusive data transmission system by electric batteries, induction, or a combination of batteries and induction (para. [0065]: power unit 264 may comprise any suitable element or device for storing and delivering electrical power, while still complying with the principles disclosed herein, such as, for example, a battery, capacitor, a wireless power receiver, or combinations thereof).  
Regarding claim 8, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches at least some of the strain data is caused by movement of a riser or blowout preventer (BOP) connected to the wellhead (para. [0032]: conventional systems for monitoring the strain on a conductor (e.g., conductor 60) typically involve the installation of accelerometers along the wellhead 40, BOP 30, LMRP 50, or elsewhere to measure the movement of these corresponding components).  
Regarding claim 9, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches including gathering data during a drilling, completion, stimulation, or workover operation (para. [0051]: Communication unit 150 is configured to receive data from each of the sensors 130, 131 within sensor array 120 (e.g., strain measurements, temperature measurements, etc.) during drilling and/or production operations).  
Regarding claim 10, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches that the riser is connected between the wellhead and a jack up rig floating rig, drilling rig, or other structure (para. [0030]: a drilling riser 25 extends from platform 20 to LMRP 50. In general, riser 25 is a large-diameter pipe that connects LMRP 50 to the floating platform 20).  
Regarding claim 11, Barrilleaux in view of Norris teaches all the limitation of claim 1, in addition, Barrilleaux teaches a method which is computer implemented, whereby monitoring (para. [0032]: claim 8 above).
Barrilleaux does not teach that modelling is performed with the aid of a suitably programmed computer.
However, Norris teaches that modelling is performed with the aid of a suitably programmed computer (para. [0048]: the service life management computer 306 is configurable to use tools such as SensorCloud and MathEngine® to record the received electrical feedback and/or signals of the strain gauges 404. The service life management computer 306 may further correspond, link, and/or associate the electrical feedback and/or signals to torque measurements via a shunt or empirical calibration and/or utilize information derived from the electrical feedback and/or signals of the strain gauges 404 by the strain monitor controllers 310, 406 to deliver shaft power, RPM, operational characteristics, and calculate, monitor, estimate, trend, and/or predict a service life of one or more rotatable components such as the shaft 206; para. [0049]: the stress-life and the strain-life may comprise models based on fatigue crack initiation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring the data over the period of time to model stresses such as is described in Norris into Barrilleaux, in order to measure a strain of the rotatable component and a strain monitor controller configured to receive the strain of the rotatable component (para. [0014]).
Regarding claim 17, Barrilleaux teaches all the limitation of claim 12.  Barrilleaux does not specifically teaches comprising a computer implemented system for monitoring strain data and for modelling stresses, such as bending stresses or accumulated fatigue damage, on the wellhead assembly.
However, Norris teaches comprising a computer implemented system for monitoring strain data and for modelling stresses, such as bending stresses or accumulated fatigue damage, on the wellhead assembly (para.[0049]; pare.[0052]; para.[0059]; para.[0066]; para.[0080]: see claim 1 above; para. [0048]: see claim 11 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer implemented system such as is described in Norris into Barrilleaux, in order to measure a strain of the rotatable component and a strain monitor controller configured to receive the strain of the rotatable component (para. [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                    
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858